Citation Nr: 1540829	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION


The Veteran served on active duty from November 1965 to November 1968.  He also had subsequent service in the Ohio Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A videoconference hearing was held on August 27, 2012, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

When the case was previously before the Board in November 2012 it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the AOJ did not accomplish the objectives set forth in the November 2012 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The November 2012 remand, in pertinent part, instructed the RO/AMC to obtain verification of the dates of the Veteran's military service in the Ohio National Guard, to include each period of active duty service (including all periods of in which the Veteran's National Guard unit was called to active duty), as well as all periods of active duty for training and inactive duty for training that he attended.  The RO was specifically instructed to summarize the findings and include a copy of that summary along with all information and documents received.  

The remand also instructed the RO to schedule the Veteran for a VA examination to discuss the etiology of his obstructive sleep apnea.  The examiner was instructed to provide a medical opinion as to the likelihood that any current obstructive sleep apnea is causally or etiologically related to his November 1965 and November 1968 symptomatology, as opposed to it being more likely due to some other factor or factors.  The examiner was instructed to note the Veteran's report that he began to experience symptoms of sleep apnea during service, which was later diagnosed as sleep apnea in 1999. 

Pursuant to the Board remand, a copy of the summary statement of points earned towards retirement was obtained, and a National Guard Report of Separation and Record of Service (NGB Form 22) was obtained; however, it does not appear that the actual dates during which the Veteran was called to active duty were obtained, nor were the actual dates of active duty for training or inactive duty for training obtained, and no summary was prepared by the RO regarding the findings.  As such, the RO/AMC has not substantially complied with the November 2012 remand directives.  Therefore, a remand is required in order to obtain this information.

Additionally, pursuant to the remand, the Veteran underwent a VA examination for his sleep apnea in May 2013.  The report of that examination notes that the Veteran reported a history of loud snoring and daytime tiredness since military service in 1965.  The examination report also notes that the Veteran had numerous sleep studies done but was initially diagnosed with sleep apnea in 2006.  The examiner opined that it is less likely than not that the current obstructive sleep apnea is causally or etiologically related to his symptomatology in military service in November 1965 and November 1968, and it is more likely than not related to progressive weight gain.  The examiner reasoned that there is no diagnosis of sleep apnea during service and the Veteran was never seen for a sleep disorder or sleep complaints in service.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is based upon an inaccurate factual premise in that it reflects that sleep apnea was diagnosed in 2006 (the Board remand notes that it was diagnosed in 1999), and it does not contain an adequate rationale for the opinion.  The lack of complaints or findings of sleep apnea or a sleep disorder in service are not sufficient to deny the claim.  Additionally, the examiner, although acknowledging that the Veteran reported complaints of snoring and daytime sleepiness since service in 1965, did not explain why the current sleep apnea was not related to such symptoms.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

Finally, a May 2002 VA treatment record notes that the Veteran was seen for vocational rehabilitation.  (It appears to be an assessment for vocational rehabilitation.)  Although it is unclear whether Vocational Rehabilitation and Education Services were denied or allowed, the record clearly suggests that the Veteran applied for vocational rehabilitation through VA.  However, a review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal. 38 C.F.R. § 3.159(c)  (2014).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate Federal sources and the Ohio Army National Guard and ask each of the agencies/units/organizations to confirm the Veteran's specific dates (not retirement points) of active duty, active duty for training, and inactive duty for training during his service with the Ohio Army National Guard.  All actions to obtain the requested information should be documented fully in the claims file.  Because this information is held by a Federal agency, efforts to obtain the requested information should be ended only if it is concluded that the information sought does not exist or that further efforts to obtain the information would be futile.  If the information cannot be obtained, a memorandum of unavailability should be prepared outlining the steps taken to obtain the information and the Veteran should be provided with a copy of the memorandum.

2.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

3.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the May 2013 sleep apnea examination.  After a review of the examination findings and the entire evidence of record, to include the Veteran's testimony that he experienced symptoms from November 1965 to November 1968, the examiner must provide an opinion as to whether the Veteran's currently diagnosed obstructive sleep apnea is at least as likely as not (50 percent probability or greater) related to his active military service. 

The examiner must discuss the Veteran's reports of experiencing sleep apnea symptoms in service, which were later diagnosed as sleep apnea in 1999.  The examiner must discuss the Veteran's complaints of ongoing sleep apnea symptomatology since service. 

Any stated opinion should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

If the May 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain the opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should provide the requested opinion.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




